DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fredriksson (U.S Pub # 20210306177) in view of Butts (U.S Pub # 20080186870).
With regards to claim 1, Fredriksson discloses a computing device comprising:
a message interface circuitry configured to: 
transmit a data message to a controller area network (CAN) bus, wherein the data message includes a message ID ([0067] CAN ID of a communication packet comprised or a first 11-bit identifier and a second 18-bit identifier. [0070] transmitting communication node of the common control network transmits this communication packet); and 
receive an error message from the CAN bus ([0082] “system under attack message”); 
a data storage unit configured to store a backup database, wherein the backup database includes a data table including a mapping of an original message identifier 
a processing circuitry configured to: 
detect the error message ([0082] in response to when a hack attempt is detected); 
retrieve a backup message ID table stored on the backup database ([0075] several versions of the identifier bits are stored in a lookup table); 
identify, from the backup message ID table, a backup message ID corresponding to the message ID ([0075] changing the bits to a different value in the lookup table); and 
transmit, through the message interface circuitry, an updated message on the CAN bus, wherein the updated message replaces the message ID with the backup message ID ([0075] the second part of the message packet is changed by switching to a different  value in a lookup table. [0082] each node changes the dynamic part in the same way. The dynamic part may be changed with a number of alternative identifiers stored in a lookup table).
Fredriksson does not disclose however Butts discloses:
increase an error counter based on the detected error message ([0099] each CAN controller maintains transmit and receive error counts during an error state); 
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Fredriksson by the 
	One of ordinary skill in the art would have been motivated to make this modification in order to perform an error diagnostic to maintain a count of each type of error codes of all controller area network messages (Butts [0006]). 
	Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
	With regards to claim 3, Fredriksson does not disclose however Butts discloses:
 wherein the computing device is an engine control unit ([0088] CAN communication bus can be designed to communicate between engine controllers on a vehicle).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Fredriksson by the system of Butts to diagnose electronic control units.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform an error diagnostic to maintain a count of each type of error codes of all controller area network messages (Butts [0006]). 
	Claims 10 and 16 correspond to claim 3 and are rejected accordingly.
With regards to claim 4, Fredriksson does not disclose however Butts discloses:
wherein the processing circuitry is further configured to: enter a bus-off state when the error counter is greater than a predetermined value ([0099] during an error state, if the transmit count goes above 255, the unit goes bus-off).

	One of ordinary skill in the art would have been motivated to make this modification in order to perform an error diagnostic to maintain a count of each type of error codes of all controller area network messages (Butts [0006]). 
	Claims 11 and 17 correspond to claim 4 and are rejected accordingly.
With regards to claim 5, Fredriksson does not disclose however Butts discloses:
wherein the predetermined value is 255 ([0099] during an error state, if the transmit count goes above 255, the unit goes bus-off).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Fredriksson by the system of Butts to determine an error count of electronic control units.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform an error diagnostic to maintain a count of each type of error codes of all controller area network messages (Butts [0006]). 
	Claims 12 and 18 correspond to claim 5 and rejected accordingly.
With regards to claim 6, Fredriksson further discloses:
periodically update the backup message ID table to change values of the backup message IDs ([0084] periodically change the identifiers).
Claims 13 and 19 correspond to claim 6 and are rejected accordingly.
With regards to claim 7, Fredriksson further discloses:

Fredriksson does not disclose however Butts discloses:
When the error counter reaches a predetermined update value ([0099] transmit and receive error counts above a threshold).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Fredriksson by the system of Butts to determine an error count of electronic control units.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform an error diagnostic to maintain a count of each type of error codes of all controller area network messages (Butts [0006]). 
	Claims 14 and 20 correspond to claim 7 and are rejected accordingly.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fredriksson (U.S Pub # 20210306177) in view of Butts (U.S Pub # 20080186870) and in further view of Gerig (U.S Pub # 20050251604).
	With regards to claim 2, Fredriksson does not disclose however Gerig discloses:
wherein the backup message ID table includes a plurality of predetermined backup message IDs each corresponding to a different feature (Fig. 15a [0138] mapping table to map message id to a message set definition).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the CAN systems of Fredriksson and Butts by the system of Gerig to have a description for each message ID.

	Claim 9 corresponds to claim 2 and is rejected accordingly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166